DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 04 September 2020.  After entry of the amendment claims 10-18 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the phrase “the massive grains” lacks proper antecedent basis.  
Claim 13 is confusing as this claim recites that the 45 µm residue of the fine powder is not more than 34% by mass however in claim 10 this same limitation is recited for the coarse 
In claim 16, line 1, the phrase “the fly ash” lacks proper antecedent basis.  
In claim 16, line 2, the phrase “the phrase “the unburned carbon” lacks proper antecedent basis.
In claim 16, line 3, the phrase “the heat-treated fly ash” lacks proper antecedent basis.

Allowable Subject Matter
Claims 10-11 and 14-15 are allowed.
Claims 12-13 and 16-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, fails to teach or fairly suggest the claimed process wherein the ash is introduced to the classifying device at a temperature not lower than 400 OC and there is no milling step that mills the coarse powder of the heat-treated fly ash obtained through said classifying step until a 45 µm sieve residue becomes not more than 34% by mass.  Also the prior art fails to teach the claimed apparatus which includes a cooling device for cooling a coarse powder obtained from the classifying apparatus.

Discussion of Prior Art Cited in Search Report
With respect to the method claims the prior art differs from the instant claims in that coal ash is not introduced to the classifying device at a temperature not lower than 400 OC and there is no milling step that mills the coarse powder of the heat-treated fly ash obtained through said classifying step until a 45 µm sieve residue becomes not more than 34% by mass.
With respect to the apparatus claims, the prior art differs from the instant claims in that it fails to recite a cooling device.

Discussion of Prior Art Cited By the Examiner
Applicants copending application 16/972,139 (US 2021/0238089) teaches a similar process for reforming fly ash however it fails to teach that the fly ash is introduced to a classifying device at a temperature not lower than 400 OC and fails to teach the milling step that mills the coarse powder of the heat-treated fly ash obtained through said classifying step until a 45 µm sieve residue becomes not more than 34% by mass.
Applicant’s copending application 16/978,623 (US 2021/0032163) teaches a similar process for reforming fly ash however it fails to teach that the fly ash is introduced to a classifying device in a high temperature state.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
September 21, 2021